IN THE SUPREME COURT OF THE STATE OF NEVADA


                    KENNETH WILLIAM CARDENAS,                             No. 69888
                                      Appellant,
                                  vs.
                    THE STATE OF NEVADA,
                                      Respondent.
                                                                              FILED
                                                                              MAY 1 1 2016
                                                                              TRACE K. LINDEMAN
                                                                           CLERK OF SUPREME COURT


                                                                               DEPUTY CLERK




                                          ORDER DISMISSING APPEAL

                                This is an appeal from a district court order denying a pretrial
                    petition for a writ of habeas corpus. Fifth Judicial District Court, Nye
                    County; Kimberly A. Wanker, Judge.
                                Our initial review of this appeal revealed a jurisdictional
                    defect. The right to appeal is statutory; where no statute or court rule
                    provides for an appeal, no right to appeal exists.    Castillo v. State, 106
Nev. 349, 352, 792 P.2d 1133, 1135 (1990). No statute or court rule
                    provides for an appeal from a district court order denying a pretrial
                    petition for a writ of habeas corpus. Accordingly, on March 21, 2016, we
                    directed appellant's counsel to show cause why this appeal should -not be
                    dismissed for lack of jurisdiction.
                                To date, appellant's counsel has not responded to the show-
                    cause order. Nevertheless, having reviewed the documents filed with the



SUPREME COURT
     OF
      NEVADA


(0) I 947A   4,00

                                               TVILL
                 notice of appeal, we conclude that we lack jurisdiction to consider this
                 appeal, and we
                            ORDER this appeal DISMISSED.




                                        Douglas


                                                                                    J.
                          9S-7 J.
                 Cherry Ch                                   Gibbons




                 cc: Hon. Kimberly A. Wanker, District Judge
                      The Law Firm of Nathan L. Gent, PLLC
                      Kenneth William Cardenas
                      Attorney General/Carson City
                      Nye County District Attorney
                      Nye County Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                           2
                                       “,,‘Bitt5j
                                         i.hfrA0
                                                    'a